THE COURT.
On October 31,1945, Edwin J. DePMarmol was convicted in the Superior Court of Los Angeles County of burglary; in December, 1951, he filed in said court a petition for writ of error coram nobis; the sole ground was claimed insufficiency of the evidence; the petition was denied and Del’Marmol appealed from the order.
The appeal is without merit.  Since the claim of insufficiency of the evidence could have been presented and reviewed on appeal, coram nobis does not lie. (People v. Coyle, 88 Cal.App.2d 967, 970 [200 P.2d 546]; People v. Reid, 195 Cal. 249, 255 [232 P. 457, 36 A.L.R. 1435].) No excuse was offered for the long delay in filing the application.  “ It is well settled that a showing of diligence is prerequisite to the availability of relief by motion for coram nobis.” (People v. Shorts, 32 Cal.2d 502, 512 [197 P.2d 330].)
The order is affirmed.
Appellant’s petition for a hearing by the Supreme Court was denied August 21, 1952.